Order entered March 18, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00051-CR

       FRANCISCO JAVIER ROSALES SANTAMARIA, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F17-72122-U

                                  ORDER

      Before the Court is court reporter Sasha Brooks’s March 13, 2020 request

for additional time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record due by April 20, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE